 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
12   LARRY EDWIN POOLE,             ) Case No. EDCV 19-1872-JLS (JPR)
                                    )
13                   Plaintiff,     )
                                    ) ORDER DISMISSING COMPLAINT WITH
14              v.                  ) LEAVE TO AMEND
                                    )
15   L.J. MILUSNIC et al.,          )
                                    )
16                   Defendants.    )
                                    )
17
18        On September 16, 2019, Plaintiff, a federal inmate at FCI-

19   Victorville proceeding pro se, filed a civil-rights action in the

20   Southern District of California; on September 27, it was

21   transferred here.    He was subsequently granted leave to proceed

22   in forma pauperis.    On October 11, 2019, he stated new factual

23   allegations in a “motion for supplement complaint.”

24        Plaintiff sues four employees of FCI-Victorville — Warden

25   L.J. Milusnic, Assistant Warden C. Swain, and correctional

26   officers Johnson and Patrick — in their official and individual

27
28

                                       1
 1   capacities1 under “42 U.S.C. § 1983.”2   His claims stem from his
 2   transfer from a handicap-accessible cell to a non-handicap-
 3   accessible cell in violation of the medical staff’s orders and
 4   from the injuries he allegedly suffered as a result.   He sues for
 5   damages and injunctive relief.
 6        As an initial matter, Plaintiff improperly brings his claims
 7   under § 1983: as a federal prisoner challenging the actions of
 8   federal employees, his claims arise under Bivens v. Six Unknown
 9   Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971),
10   which is the “federal analog to suits brought against state
11   officials under [§ 1983].”   Hartman v. Moore, 547 U.S. 250, 255
12   n.2 (2006); see Starr v. Baca, 652 F.3d 1202, 1206 (9th Cir.
13   2011).   “[L]iberally constru[ing]” Plaintiff’s pro se filings,
14   however, as the Court must, Erickson v. Pardus, 551 U.S. 89, 94
15   (2007), it construes the lawsuit as a Bivens action.   See
16   Valdovinos-Blanco v. Adler, 585 F. App’x 586, 587 (9th Cir. 2014)
17   (“Because [plaintiff] alleged wrongdoing at a federal prison[,]
18   . . . the magistrate judge properly characterized [his] claims as
19   an action under [Bivens], not an action under [§ 1983].”).
20        After screening the Complaint and Supplemental Complaint
21
22
          1
            Plaintiff actually did not check either box for Defendant
23   Patrick — individual or official capacity (Compl. at 2) — but the
     Court assumes he sues him the same way he does the others.
24
          2
25           Plaintiff also alleges that a “Counselor Campbell” “never
     stops to visit [him] of his needs” and that when “Acting Unit
26   Manager” “Coates . . . does his rounds, he never addresses
     [Plaintiff’s] needs.” (Compl. at 6.) Because he does not raise
27   any constitutional claims based on those allegations and apparently
     makes them only to explain why he has not exhausted administrative
28   remedies (see id.), the Court does not address them here.

                                      2
 1   under 28 U.S.C. §§ 1915(e)(2) and 1915A, the Court finds that
 2   their allegations largely fail to state a claim on which relief
 3   might be granted.   Because at least some of the claims might be
 4   cured by amendment, the Complaint and Supplemental Complaint are
 5   dismissed with leave to amend.   See Lopez v. Smith, 203 F.3d
 6   1122, 1130-31 (9th Cir. 2000) (en banc) (holding that pro se
 7   litigant must be given leave to amend complaint unless absolutely
 8   clear that deficiencies cannot be cured).      If Plaintiff desires
 9   to pursue any of his claims, he is ORDERED to file a first
10   amended complaint within 28 days of the date of this order,
11   remedying the deficiencies discussed below.
12                        PLAINTIFF’S ALLEGATIONS
13         In early August 2019, Plaintiff was housed in a “handicapped
14   cell” in FCI-Victorville’s Special Housing Unit.      (Compl. at 5,
15   8.)   Earlier that year, medical staff had ordered that he be
16   housed in one through June 2020 because he was suffering from
17   “recurrent episodes of syncope,”3 “dizziness[,] [and] vertigo”
18   stemming from his heart disease.       (Id. at 5; see id. at 8-10;
19   id., Exs. B at 1-3 (medical records), C at 1-2 (medical records),
20   E at 1 (July 10, 2019 status sheet indicating that Plaintiff
21   should be housed in handicap-accessible cell), F at 1 (June 7,
22   2019 status sheet indicating same).)      Specifically, he needed to
23   be housed in a cell with safety rails so that he could “hold on
24   every time he st[oo]d up or use[d] the rest room.”      (Id., Ex. D
25   at 1; see id. at 5, 11.)
26
27         3
            Syncope is the “[l]oss of consciousness and postural tone
     caused by diminished cerebral blood flow.”     Stedman’s Medical
28   Dictionary 1745 (27th ed. 2000).

                                        3
 1            On August 4, correctional officers Johnson and Patrick
 2   removed Plaintiff and his cellmate, Kenneth Wilcox, from their
 3   cell so that work could be done on its “backed up sewer drain”
 4   and transferred them to a non-handicap-accessible cell.            (Id. at
 5   5; see id. at 8; Wilcox Decl. at 1-2.)4         When Plaintiff arrived
 6   at the new cell, he showed Johnson his status sheets instructing
 7   that he be housed in a handicap-accessible cell with rails.
 8   (Compl. at 5, 8; Wilcox Decl. at 2.)         Johnson responded, “Sex
 9   offenders do not need handicapped cells” and “[i]f you had not
10   checked in into [sic] protective custody for being a cho-mo,5 you
11   would not have not have [sic] had to move at all; [f]uck your
12   medical needs.”    (Compl. at 5; see Wilcox Decl. at 3.)
13        The next day, Plaintiff “experienced an episode of vertigo”
14   while attempting to stand up and fell to the floor, “cutting and
15   scraping” his right wrist and forearm on the “bottom edge of [the
16   cell’s] shower which had been recently damaged, exposing a razor
17   sharp edge.”     (Compl. at 5, 11.)       He fell again on August 17,
18   2019, once more injuring his right wrist and forearm.          (Id.)
19        On September 29, 2019, Plaintiff fell while getting out of
20   bed, “injuring his head and back.”         (Suppl. Compl. at 2.)    He
21   remained on the floor for two hours after staff had been notified
22   that he needed medical attention, but none was provided.           (Id.)
23
          4
            Plaintiff has attached to the Complaint a statement signed
24
     by Wilcox under “penalty of perjury,” corroborating some of the
25   Complaint’s allegations.   (Wilcox Decl. at 3.)   Although it is
     captioned an “affidavit” (id. at 1), it has not been sworn before
26   a judge. Thus, the Court refers to it as a Declaration.
27        5
            “Cho-mo” appears to be prison slang for a child molester.
     See, e.g., Cooper v. San Bernardino Sheriff Dep’t, ED CV 16-00949-
28   PSG (PLA), 2017 WL 10511568, at *3 (C.D. Cal. Mar. 10, 2017).

                                           4
 1   When Patrick finally responded and was “informed of [Plaintiff’s]
 2   medical needs,” he did not help.       (Id.)   The next day, Plaintiff
 3   again fell and could not get up.       (Id. at 3.)   When Patrick
 4   responded, he stated, “Being on the floor with an injured back is
 5   no emergency.”    (Id.)   Later that day, Plaintiff’s cellmate
 6   placed a note in the cell door stating that Plaintiff was having
 7   chest pains and needed medical assistance.       (Id.)   Patrick passed
 8   by the cell and stated, “I can see he’s at least breathing, so he
 9   must be alive.”   (Id.)
10                             STANDARD OF REVIEW
11        A complaint may be dismissed as a matter of law for failure
12   to state a claim “where there is no cognizable legal theory or an
13   absence of sufficient facts alleged to support a cognizable legal
14   theory.”   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d
15   1035, 1041 (9th Cir. 2010) (as amended) (citation omitted);
16   accord O’Neal v. Price, 531 F.3d 1146, 1151 (9th Cir. 2008).        In
17   considering whether a complaint states a claim, a court must
18   generally accept as true all the factual allegations in it.
19   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Hamilton v. Brown,
20   630 F.3d 889, 892-93 (9th Cir. 2011).      The court need not accept
21   as true, however, “allegations that are merely conclusory,
22   unwarranted deductions of fact, or unreasonable inferences.”        In
23   re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008)
24   (citation omitted); see also Shelton v. Chorley, 487 F. App’x
25   388, 389 (9th Cir. 2012) (finding that district court properly
26   dismissed civil-rights claim when plaintiff’s “conclusory
27   allegations” did not support it).
28        Although a complaint need not include detailed factual

                                        5
 1   allegations, it “must contain sufficient factual matter, accepted
 2   as true, to ‘state a claim to relief that is plausible on its
 3   face.’”   Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v.
 4   Twombly, 550 U.S. 544, 570 (2007)); Yagman v. Garcetti, 852 F.3d
 5   859, 863 (9th Cir. 2017).    A claim is facially plausible when it
 6   “allows the court to draw the reasonable inference that the
 7   defendant is liable for the misconduct alleged.”    Iqbal, 556 U.S.
 8   at 678.
 9                                 DISCUSSION
10   I.   Plaintiff Cannot Assert Bivens Claims Against Defendants in
11        Their Official Capacity
12        Plaintiff has sued all four Defendants in their official
13   capacity.     His official-capacity claims are properly treated as
14   claims against the Defendants’ employing entity, the Federal
15   Bureau of Prisons.    See Kentucky v. Graham, 473 U.S. 159, 166
16   (1985) (holding that “official-capacity suit is, in all respects
17   other than name, to be treated as a suit against the entity”).
18        “Absent a waiver, sovereign immunity shields the Federal
19   Government and its agencies from suit.”    Fed. Deposit Ins. Corp.
20   v. Meyer, 510 U.S. 471, 475 (1994).    Sovereign immunity,
21   moreover, “is jurisdictional in nature,” id., and “[a] waiver of
22   sovereign immunity by the United States must be expressed
23   unequivocally,” Consejo de Desarrollo Economico de Mexicali, A.C.
24   v. United States, 482 F.3d 1157, 1173 (9th Cir. 2007); see also
25   Gilbert v. DaGrossa, 756 F.2d 1455, 1458 (9th Cir. 1985).      The
26   United States has not waived sovereign immunity on Bivens claims
27   for damages.    See Rivera v. United States, 924 F.2d 948, 951 (9th
28   Cir. 1991).    Thus, Plaintiff’s official-capacity claims against

                                        6
 1   Defendants — actually the BOP — are barred by sovereign
 2   immunity.6
 3         Moreover, Bivens held that although a federal agent’s
 4   unconstitutional conduct under color of federal authority gives
 5   rise to a cause of action for damages, 403 U.S. at 389; see also
 6   Iqbal, 556 U.S. at 675, it does so against the agent in his or
 7   her individual capacity only, not against the United States,
 8   agencies of the United States, or federal agents in their
 9   official capacity, see Meyer, 510 U.S. at 484-86; Consejo de
10   Desarrollo Economico de Mexicali, 482 F.3d at 1173.
11         Accordingly, Plaintiff cannot assert a Bivens claim against
12   any Defendant in his or her official capacity.
13   II.   Plaintiff Fails to State a Colorable Eighth Amendment Claim
14         Against Defendants Milusnic and Swain
15         A.     Applicable Law
16         Plaintiff alleges that Defendants violated the Eighth
17   Amendment by being deliberately indifferent to his safety and
18   medical needs.     (Compl. at 3-5.)       The Supreme Court has
19   recognized an implied Bivens cause of action for claims alleging
20   deliberate indifference to a prisoner’s medical needs.            See
21   Carlson v. Green, 446 U.S. 14, 18 (1980).          And although courts
22   are split on whether an implied Bivens claim exists for a
23   failure-to-protect claim, compare, e.g., Fleming v. Reed, No.
24
25         6
            Plaintiff also seeks a “[r]estraining [o]rder to prevent
26   retaliation” and to be “placed back into [h]andicapped cell.”
     (Compl. at 7.) Claims for injunctive relief against the federal
27   government are not barred by sovereign immunity, but they are not
     properly brought under Bivens. See Solida v. McKelvey, 820 F.3d
28   1090, 1095-96 (9th Cir. 2016).

                                           7
 1   EDCV 16-0684-PSG (AGR), 2019 WL 4196322, at *3 (C.D. Cal. July
 2   23, 2019), accepted by 2019 WL 4195890 (C.D. Cal. Sept. 3, 2019),
 3   with Chambers v. Herrera, No. 5:17-cv-2564-MWF-KES, 2019 WL
 4   4391135, at *8-10 (C.D. Cal. July 9, 2019), accepted by 2019 WL
 5   5413883 (C.D. Cal. Aug. 29, 2019), the Court assumes for
 6   screening purposes that it is cognizable.
 7        Plaintiff had apparently been convicted at the time of the
 8   alleged deprivation and so his claim is properly analyzed under
 9   the Eighth Amendment’s Cruel and Unusual Punishments Clause.      See
10   Castro v. Cnty. of L.A., 833 F.3d 1060, 1067 (9th Cir. 2016) (en
11   banc).   The Eighth Amendment bars conditions of confinement that
12   are incompatible with “evolving standards of decency” or “involve
13   the unnecessary and wanton infliction of pain.”   Estelle v.
14   Gamble, 429 U.S. 97, 102-03 (1976) (citations omitted).    The
15   Constitution does not mandate that prison conditions be
16   comfortable, “but neither does it permit inhumane ones.”      Farmer
17   v. Brennan, 511 U.S. 825, 832 (1994).   “Prison officials have a
18   duty to ensure that prisoners are provided adequate shelter,
19   food, clothing, sanitation, medical care, and personal safety.”
20   Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000).
21        “To find an Eighth Amendment violation, courts must identify
22   specific conditions that fail to meet Eighth Amendment
23   requirements.”   Hoptowit v. Ray, 682 F.2d 1237, 1246 n.3, 1247
24   (9th Cir. 1982), abrogated on other grounds by Sandin v. Conner,
25   515 U.S. 472, 483-84 (1995).   An inmate must show that the
26   deprivation alleged was objectively “sufficiently serious” in
27   that the inmate was “incarcerated under conditions posing a
28   substantial risk of serious harm” and the defendant was

                                      8
 1   “deliberate[y] indifferen[t]” to the inmate’s health or safety.
 2   Farmer, 511 U.S. at 834 (citations omitted).     To adequately
 3   allege deliberate indifference, a plaintiff must set forth facts
 4   showing that a defendant “kn[e]w[] of and disregard[ed] an
 5   excessive risk to inmate health or safety.”    Castro, 833 F.3d at
 6   1068 (citing Farmer, 511 U.S. at 837).
 7          The Supreme Court has “treated medical care claims
 8   substantially the same as other conditions of confinement
 9   violations.”     Gordon v. Cnty. of Orange, 888 F.3d 1118, 1124 (9th
10   Cir. 2018), cert. denied, 139 S. Ct. 794 (2019).     To establish a
11   constitutional claim based on inadequate medical care, a
12   plaintiff must show that the defendant was deliberately
13   indifferent to his serious medical needs.    Gamble, 429 U.S. at
14   104.    A “serious” medical need exists when failure to treat the
15   plaintiff could result in “further significant injury” or the
16   “unnecessary and wanton infliction of pain.”     McGuckin v. Smith,
17   974 F.2d 1050, 1059 (9th Cir. 1992) (citing Gamble, 429 U.S. at
18   104), overruled on other grounds by WMX Techs., Inc. v. Miller,
19   104 F.3d 1133, 1136 (9th Cir. 1997) (en banc).
20          Deliberate indifference “may appear when prison officials
21   deny, delay or intentionally interfere with medical treatment, or
22   it may be shown by the way in which prison physicians provide
23   medical care.”    Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir.
24   2006) (citing McGuckin, 974 F.2d at 1059).     The defendant must
25   have purposefully ignored or failed to respond to the plaintiff’s
26   pain or medical needs.    McGuckin, 974 F.2d at 1060.   An
27   inadvertent failure to provide adequate medical care, negligence,
28   a mere delay in medical care, or a difference of opinion over

                                        9
 1   proper medical treatment are all insufficient to violate the
 2   Eighth Amendment.      See Gamble, 429 U.S. at 105-07; Wilhelm v.
 3   Rotman, 680 F.3d 1113, 1122-23 (9th Cir. 2012); Sanchez v. Vild,
 4   891 F.2d 240, 242 (9th Cir. 1989).
 5        Government officials “may not be held liable for the
 6   unconstitutional conduct of their subordinates under a theory of
 7   respondeat superior.”      Iqbal, 556 U.S. at 676.   Because a
 8   supervisory official may be liable on the basis of her own acts
 9   or omissions, however, a plaintiff can state a claim against her
10   based on knowledge of and acquiescence in the unconstitutional
11   conduct of her subordinates.     Starr, 652 F.3d at 1207.    Thus, the
12   supervisor is liable if either she was personally involved in the
13   unconstitutional deprivation or a sufficient causal connection
14   existed between her wrongful conduct and the deprivation.        Id.   A
15   causal connection can be established by “setting in motion a
16   series of acts by others” or “knowingly refusing to terminate a
17   series of acts by others, which the supervisor knew or reasonably
18   should have known would cause others to inflict a constitutional
19   injury.”    Id. at 1207-08 (alterations and citations omitted).
20        B.     Analysis
21        Plaintiff alleges that in moving him to a cell without
22   railings despite being aware that medical staff had ordered that
23   he be housed in a handicap-accessible cell, Johnson and Patrick
24   were “negligent” (Compl. at 11) — a level of culpability that
25   falls short of deliberate indifference.     See Farmer, 511 U.S. at
26   836-37.    Nonetheless, his allegations that they knowingly
27   disregarded several status sheets calling for him to be housed in
28   a handicap-accessible cell and made dismissive comments are

                                        10
 1   likely sufficient to state a deliberate-indifference-to-medical-
 2   needs claim.   See Akhtar v. Mesa, 698 F.3d 1202, 1213–14 (9th
 3   Cir. 2012) (holding that allegations that in moving plaintiff to
 4   different bunk defendants ignored order requiring him to be
 5   housed in lower bunk on ground floor were sufficient “to show
 6   that [defendants] were deliberately indifferent”); Ramos v.
 7   Monteiro, No. CV 06-0832-GAF (JTL)., 2009 WL 1370998, at *15
 8   (C.D. Cal. May 14, 2009) (holding that allegations that plaintiff
 9   was forced to sleep on floor after falling while climbing to
10   upper bunk when defendants had refused to assign lower bunk
11   despite knowing that doctor had ordered one were sufficient to
12   allege deliberate indifference).7
13        But Plaintiff has not sufficiently alleged that Milusnic and
14   Swain were liable for that purported constitutional violation.
15
          7
            Plaintiff’s allegations about his injuries are conclusory.
16   He alleges that he injured his “right wrist and forearm” when he
17   fell on the “razor edge” of the shower in his new cell the day
     after he was transferred. (Compl. at 5, 11.) He also mentions
18   injuries to his “head and back” sustained during a subsequent fall.
     (Suppl. Compl. at 2.) The only specific allegation he makes about
19   the “physical harm” he suffered (Compl. at 5) is that he sustained
     “cutting and scraping” to his wrist and forearm (id. at 11). He
20   does not allege whether, to what extent, or for how long his
21   injuries caused him pain; whether they impaired his ability to do
     anything; what treatment he received for them, if any; or how long
22   they lasted.     Indeed, although he attached medical records
     documenting his heart condition, he included none concerning the
23   injuries he claims he suffered here. To the extent he wishes to
     recover damages for “[p]ain [and] [s]uffering” (id. at 7), he must
24   allege the harm he suffered. See Oliver v. Keller, 289 F.3d 623,
25   627-28 (9th Cir. 2002) (holding that plaintiff in § 1983 action who
     failed to allege more than de minimis physical injury could not
26   recover mental or emotional damages stemming from it); Ward v.
     Oromde, No. CIV S-09-2542-CMK-P., 2011 WL 4056035, at *5 (E.D. Cal.
27   Sept. 12, 2011) (“[C]omplaints of bruising, swelling, scrapes, and
     pain, without evidence of more serious injury, indicate de minimus
28   [sic] injury at best.”), aff’d, 519 F. App’x 470 (9th Cir. 2013).

                                     11
 1   See Iqbal, 556 U.S. at 676 (“Because vicarious liability is
 2   inapplicable to Bivens and § 1983 suits, a plaintiff must plead
 3   that each Government-official defendant, through the official’s
 4   own individual actions, has violated the Constitution.”).       He
 5   resorts to conclusory allegations that Milusnic placed him in
 6   “danger” and denied his “medical needs” by transferring him to
 7   the non-handicap-accessible cell.      (Compl. at 3.)   But he does
 8   not allege any facts to support an inference that Milusnic knew
 9   about the transfer, let alone that he authorized it in conscious
10   disregard of his medical needs.    Likewise, he does not allege any
11   facts to support an inference that Milusnic authorized Johnson to
12   speak loudly about his underlying conviction.      (See id.)   Indeed,
13   in the same breath that he faults Milusnic for placing him in
14   danger, he alleges that Johnson acted on his own and was
15   “unsupervised,” essentially acknowledging that Milusnic was not
16   personally involved.   (Id.)   And to the extent he means to
17   suggest that Milusnic permitted Johnson to act without
18   supervision, he fails to allege facts from which to infer that
19   Milusnic knew Johnson was not adequately supervised.       (Id.)
20        Similarly, although he suggests that he asked Swain if he
21   could be “placed back into” his old cell (id. at 4), his
22   allegations are ambiguous as to when he made that request,
23   whether he explained that he had orders to be housed in a
24   handicap-accessible cell, and whether Swain understood that
25   rejecting his request would jeopardize his safety.       And given
26   that Plaintiff claims that he fell and injured himself the day
27   after being transferred, it appears unlikely that he notified
28

                                       12
 1   Swain of the alleged danger before he was injured.8     At bottom,
 2   Plaintiff’s conclusory allegations bear no resemblance to the
 3   detailed factual allegations required to state a supervisory-
 4   liability claim based on deliberate indifference.     Compare Starr,
 5   652 F.3d at 1208-12, 1216 (complaint providing “detailed factual
 6   allegations” of misconduct, including dates on which Sheriff was
 7   given notice of incidents, was sufficient to state deliberate-
 8   indifference claim against him), with Hydrick v. Hunter, 669 F.3d
 9   937, 941 (9th Cir. 2012) (finding supervisory-liability
10   allegations insufficient and explaining that decision in Starr
11   depended on “detailed factual allegations”).
12        Nor has he adequately alleged that Milusnic or Swain was
13   deliberately indifferent to the allegedly dangerous shower in his
14   new cell.   (See Compl. at 3-4.)    Plaintiff’s allegations about
15   the shower are largely conclusory.      Although he alleges that it
16   had a “razor sharp edge” and that he hit that edge when he fell
17   on August 5, he does not explain the extent of the shower’s
18   damage or provide any other details about the protuberance to
19   show that it amounted to an unconstitutional condition of
20
21        8
            Plaintiff also asserts that Swain violated “due process” by
22   “not providing an investigation” into “the violation” when it was
     “brought to her attention.” (Compl. at 4.) His allegations do not
23   give rise to a colorable constitutional claim.      See Ramirez v.
     Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (holding that claim based
24   on processing of inmate appeals has no constitutional foundation
     because inmates lack constitutional entitlement to specific
25   grievance procedure); see also Ross v. McGuinness, 471 F. App’x
26   608, 609 (9th Cir. 2012) (holding that district court properly
     granted summary judgment because allegations that defendant
27   violated plaintiff’s constitutional rights “in reviewing and
     responding to [his] grievance about his medical care” did not give
28   rise to constitutional claim).

                                        13
 1   confinement.    Further, he fails to allege that either Milusnic or
 2   Swain was aware of that alleged danger before he was injured by
 3   it.   See Farmer, 511 U.S. at 837 (to allege deliberate
 4   indifference, plaintiff must set forth facts showing that
 5   defendant knew of, but disregarded, excessive risk to inmate
 6   safety).   Indeed, he does not allege that Milusnic knew about the
 7   exposed shower edge at all.   (See Compl. at 4.)
 8         Thus, Plaintiff has failed to state a claim against Milusnic
 9   or Swain in an individual capacity.   If he chooses to amend his
10   pleadings, he must identify exactly what those Defendants’
11   personal involvement was in violating his constitutional rights.
12                           *********************
13         If Plaintiff desires to pursue any of his claims, he is
14   ORDERED to file a first amended complaint within 28 days of the
15   date of this order, remedying the deficiencies discussed above.
16   The FAC should bear the docket number assigned to this case, be
17   labeled “First Amended Complaint,” and be complete in and of
18   itself, without reference to the Complaint, the Supplemental
19   Complaint, or any other pleading, attachment, or document.
20   Plaintiff is warned that if he fails to timely file a sufficient
21   FAC, this action will likely be dismissed on the grounds set
22   forth above and/or for failure to diligently prosecute.
23
24   DATED: 12/02/2019
                                     JOSEPHINE L. STATON
25                                   U.S. DISTRICT JUDGE
26   Presented by:
27
     Jean Rosenbluth
28   U.S. Magistrate Judge

                                      14
